Case 5:20-cv-02651-JWH-KK Document 7 Filed 01/04/21 Page 1of2 Page ID #:44

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the
Central District of California

MARIA LOWRIE, Individually, and as Successor in
Interest to ERNIE SERRANO,

 

Plaintiff(s)
Vv.
COUNTY OF RIVERSIDE, a legal subdivision of the State of California;
DOE DEPUTIES 1-10, individually;
STATER BROS. MARKETS, a California Corporation;
DOE SECURITY COMPANY, an entity,
and DOES 11-15, inclusive

Civil Action No. 5:20-cv-02651-JWH-KK

 

Nee Nee Nee ee ee ee ee” See ee ee ee Se”

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) County of Riverside & Doe Deputies 1-10 Stater Bros. Markets
PO Box 1628 3710 University Ave. Suite 610
4080 Lemon Street, 1st FI. Riverside, CA 92501
Riverside, CA 92502-1628

DOE SECURITY COMPANY, an entity, and DOES 11-15, inclusive.

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: Humberto M. Guizar, Esq., (SBN 125769) Stephen A. King, Esq., (SBN 224683)
Christian Contreras, Esq., (SBN 330269) KINGS JUSTICE, LLC
THE LAW OFFICES OF HUMBERTO GUIZAR, APC 9401 Wilshire Blvd Ste. 608
3500 W. Beverly Blvd., Beverly Hills, CA 90212

Montebello, California 90640

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

 

Signature of Clerk or Deputy Clerk
Case 5:20-cv-02651-JWH-KK Document 7 Filed 01/04/21 Page 2of2 Page ID #:45

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 5:20-cv-02651-JWH-KK

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ()))

This summons for (name of individual and title, if any)

 

was received by me on (date)

 

C1 I personally served the summons on the individual at (place)

 

on (date) 3 or

 

C1 I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

C1 I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

 

on (date) 3 or
I returned the summons unexecuted because ; or
1 Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server’s address

Additional information regarding attempted service, etc:
